Exhibit 10.23

Silicon Valley Bank

Amendment to Receivables Purchase Agreement

 

Sellers:   ZTI Merger Subsidiary III, Inc.           (formerly known as Zhone
Technologies, Inc.)   Zhone Technologies, Inc.           (formerly known as
Tellium, Inc.) Address:   7001 Oakport St.   Oakland, California 94621 Date:  
February 24, 2006

THIS AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT is entered into between Silicon
Valley Bank (“Silicon”) and the sellers named above (jointly and severally,
“Seller”).

The Parties agree to amend the Non-Recourse Receivables Purchase Agreement
between them, dated as of March 15, 2005, as amended from time to time (the
“Purchase Agreement”), as follows, effective as of the date hereof. (Capitalized
terms used but not defined in this Amendment, shall have the meanings set forth
in the Purchase Agreement.)

1. Modification of Section 2.1. Section 2.1 of the Purchase Agreement is hereby
amended in its entirety to read as follows:

“2.1 Sale and Purchase. Subject to the terms and conditions of this Agreement,
with respect to each Purchase, effective on each applicable Purchase Date,
Seller agrees to sell to Buyer and Buyer agrees to buy from Seller all right,
title, and interest (but none of the obligations with respect to) of the Seller
to the payment of all sums owing or to be owing from the Account Debtors under
each Purchased Receivable to the extent of the Purchased Receivable Amount for
such Purchased Receivable.

Each purchase and sale hereunder shall be in the sole discretion of Buyer and
Seller. In any event, Buyer will not (i) purchase any Receivables in excess of
an aggregate outstanding amount exceeding the “Receivables Purchase Sublimit”
(as defined in the Loan Agreement), or (ii) purchase any Receivables under this



--------------------------------------------------------------------------------

Agreement after February 21, 2007. The purchase of each Purchased Receivable may
be evidenced by an assignment or bill of sale in a form acceptable to Buyer, but
the purchase shall be fully effective notwithstanding any failure to sign any
such assignment or bill of sale.”

2. Fee. In consideration for Silicon entering into this Amendment, Seller shall
is paying to Silicon a joint facility fee under the Amendment to Loan Documents
being entered concurrently herewith between the parties hereto.

3. Limitation of Amendments.

A. The amendments set forth herein are effective for the purposes set forth
herein and shall be limited precisely as written and shall not be deemed to
(a) be a consent to any amendment, waiver or modification of any other term or
condition of any document or agreement relating to the Purchase Agreement
(individually a “Loan Document” and collectively the “Loan Documents”), or
(b) otherwise prejudice any right or remedy which Silicon may now have or may
have in the future under or in connection with any Loan Document.

B. This Amendment shall be construed in connection with and as part of Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Silicon to enter into this
Amendment, Seller hereby represents and warrants to Silicon as follows:

A. Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no default or Event of Default has
occurred and is continuing;

B. Seller has the power and authority to execute and deliver this Amendment and
to perform its obligations under the Purchase Agreement, as amended by this
Amendment;

C. The organizational documents of Seller delivered to Silicon in connection
with the original execution of the Purchase Agreement remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

D. The execution and delivery by Seller of this Amendment and the performance by
Seller of its obligations under the Purchase Agreement, as amended by this
Amendment, have been duly authorized;

E. The execution and delivery by Seller of this Amendment and the performance by
Seller of its obligations under the Purchase Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Seller, (b) any contractual restriction with a Person binding on
Seller, (c) any order, judgment or decree of any court or other governmental or
public body or authority, or subdivision thereof, binding on Seller, or (d) the
organizational documents of Seller;

F. The execution and delivery by Seller of this Amendment and the performance by
Seller of its obligations under the Purchase Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Seller, except as already has been obtained or made; and

 

2



--------------------------------------------------------------------------------

G. This Amendment has been duly executed and delivered by Seller and is the
binding obligation of Seller, enforceable against Seller in accordance with its
terms, except as such enforceability may be limited under law by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Other General Provisions. This Amendment, the Purchase Agreement, any prior
written amendments thereto signed by Silicon and the Seller, and the other
written documents and agreements between silicon and the seller set forth in
full all of the representations and agreements of the parties with respect to
the subject matter hereof and supersede all prior discussions, representations,
agreements and understandings between the parties with respect to the subject
hereof.

6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Silicon of this Amendment by each party hereto; and
(b) Seller’s payment of the fee set forth herein plus all expenses of Silicon
incurred in connection herewith and as otherwise payable under the Loan
Agreement or the Purchase Agreement.

[Signature page follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Seller:      Silicon:     ZHONE TECHNOLOGIES, INC.     

SILICON VALLEY BANK

    By  

/s/ Kirk Misaka

     By  

/s/ Pete Scott

  President or Vice President      Title   SVP Seller:            ZTI MERGER
SUBSIDIARY III, INC.            By  

/s/ Kirk Misaka

         President or Vice President       

[Signature Page to Amendment to Purchase Agreement]



--------------------------------------------------------------------------------

CONSENT

Each of the undersigned acknowledges that its consent to the foregoing Agreement
is not required, but the undersigned nevertheless does hereby consent to the
foregoing Agreement and to the documents and agreements referred to therein and
to all future modifications and amendments thereto, and any termination thereof,
and to any and all other present and future documents and agreements between or
among the foregoing parties. Nothing herein shall in any way limit any of the
terms or provisions of the Continuing Guaranty of the undersigned, all of which
are hereby ratified and affirmed.

 

Guarantor Signature:   Premisys Communications, Inc.   By  

/s/ Kirk Misaka

  Title   CFO Guarantor Signature:   Vpacket Communications, Inc.   By  

/s/ Kirk Misaka

  Title   CFO Guarantor Signature:   Xybridge Technologies, Inc.   By  

/s/ Kirk Misaka

  Title   CFO



--------------------------------------------------------------------------------

Silicon Valley Bank   Guarantor Consent

Guarantor Signature:   Zhone Technologies International, Inc.   By  

/s/ Kirk Misaka

  Title   CFO Guarantor Signature:   Paradyne Corporation   By  

/s/ Kirk Misaka

  Title   CFO Guarantor Signature:   Paradyne Networks, Inc.   By  

/s/ Kirk Misaka

  Title   CFO

 

-2-